Citation Nr: 1731494	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating for residual of adenocarcinoma of prostate, status post radical retropubic prostatectomy, rated as noncompensable prior to January 7, 2013, as 10 percent disabling from January 7, 2013, and as 60 percent disabling from December 28, 2016.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from March 1965 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which continued a noncompensable rating for the service-connected residuals      of adenocarcinoma of the prostate, status post radical retropubic prostatectomy (hereinafter "prostate disability"). 

In a March 2013 rating decision, the RO increased the rating assigned to 10 percent, effective January 7, 2013.  The rating assigned was increased to 60 percent effective December 28, 2016, in an April 2017 rating decision.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript is of record.           The claim was remanded in November 2016 for additional development.  


FINDINGS OF FACT

1.  Prior to February 24, 2011, the Veteran's prostate disability was not manifested by urinary frequency with daytime voiding interval between 2-3 hours, awakening to void 2 times per night, or marked obstructive voiding symptomatology.

2.  On February 24, 2011, the Veteran reported nocturia one to two times per night.  


3.  Prior to August 26, 2016, the Veteran's prostate disability was not manifested by urine leakage requiring the wearing of absorbent materials that must be changed less than 2 times per day, urinary frequency with daytime voiding interval between 1-2 hours, or awakening to void 3-4 times per night.  

4.  On August 26, 2016, the Veteran testified competently and credibly that he was voiding between every hour and every two hours on a daily basis.

5.  Prior to December 28, 2016, the Veteran's prostate disability was not manifested by urinary frequency with daytime voiding interval less than 1 hour, awakening to void 5 or more times per night, or urine leakage requiring the wearing of absorbent materials that must be changed 2-4 times per day.

6.  The most probative evidence indicates the Veteran's prostate cancer was not active during the course of the appeal.


CONCLUSIONS OF LAW

1.  For the period of the claim prior to February 24, 2011, the criteria for a compensable rating for the prostate disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2016).

2.  The criteria for a 10 percent rating, and no higher, for the prostate disability have been met as of February 24, 2011. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2016).

3.  The criteria for a 20 percent rating, and no higher, for the prostate disability have been met as of August 26, 2016. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2016).

4.  From December 28, 2016, the criteria for a rating in excess of 60 percent for the prostate disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b Diagnostic Codes 7527, 7528 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed.      Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional VA and private treatment records were obtained and the Veteran underwent a VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability     in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes at this juncture that the March 2013 rating decision also granted separate noncompensable ratings for erectile dysfunction and a post-operative linear scar, both associated with the his prostate disability.  The Veteran did not appeal these separate ratings and they are not currently before the Board for appellate review. Moreover, symptoms associated with such conditions cannot be considered in evaluating the prostate disability.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Service connection was originally granted for residuals of adenocarcinoma of the prostate, status post radical retropubic prostatectomy, in a September 1998 rating decision, which assigned a noncompensable rating pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 7527 and 7528, effective September 17, 1998.  The noncompensable rating was continued in the March 2010 rating decision that is the subject of this appeal.  As noted in the Introduction, the evaluation was increased on two occasions pursuant to Diagnostic Code 7527, first to 10 percent effective January 7, 2013; and subsequently to 60 percent effective December 28, 2016.    

Diagnostic Code 7528, malignant neoplasms of the genitourinary system, provides one disability level-100 percent-for active disease. A Note to that Code states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. If there has been no local recurrence or metastasis, a veteran's cancer is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b.  

In this case, the Veteran's cancer was in his prostate, not his kidneys.  Accordingly, the residuals are to be rated under voiding dysfunction pursuant to Diagnostic      Code 7527.  Diagnostic Code 7527 provides that prostate gland injuries, infections, hypertrophy, and post-operative residuals are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  Here, recurrent urinary tract infections have not been shown by the evidence; thus, voiding dysfunction is the predominant disability. 

Voiding dysfunction is rated under the criteria of 38 C.F.R. § 4.115a as urine leakage, urinary frequency, or obstructed voiding.  A noncompensable rating            is assigned for obstructed voiding symptomatology with or without stricture     disease requiring dilation 1-2 times per year.  See 38 C.F.R. § 4.115a.  A rating       of 10 percent is assigned for urinary frequency with daytime voiding interval between 2-3 hours or awakening to void 2 times per night; or, for marked obstructive voiding symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cc.; (2) uroflowmetry showing markedly decreased peak flow rate (less than 10 cc/sec.); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilation every 2-3 months.  Id.  

A rating of 20 percent is assigned for urine leakage requiring the wearing of absorbent materials that must be changed less than 2 times per day; or, urinary frequency with daytime voiding interval between 1-2 hours or awakening to void   3-4 times per night.  Id.  A rating of 40 percent is assigned for urinary frequency with daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night; or, for urine leakage requiring the wearing of absorbent materials that must be changed 2-4 times per day.  Id.  A maximum rating of 60 percent is assigned for urine leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  Id.  

The medical evidence in this case consists of VA and private treatment records and several VA examination reports.  The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran underwent a VA genitourinary examination in May 2009, at which time it was reported that he had a history of adenocarcinoma of the prostate with Gleason grade is unknown; however he recalled that it was confined to the organ.  He underwent a radical retropubic prostatectomy and did not receive any x-ray treatment or hormonal ablation.  The Veteran's disease had been followed with serial measurements of PSA, which had varied from 0.02 ng to zero. More recently, there was a slight rise in his PSA.  A PSA in February was 0.02 ng. He underwent a CT scan that revealed a four millimeter stone of the kidney, non-obstructing.  He stated it was his private urologist's opinion that this rise in PSA was likely related to a small colony or locus of prostate cancer.  Since the time of his surgery, the Veteran had not had urinary outlet obstructive complaints.  He occasionally spotted his underwear.  He did not wear pads and the issue was typically well controlled with Kegel exercises.  A medical history to include hypertension and nephrolithiasis was noted.  The impression following physical examination was adenocarcinoma   of the prostate, Gleason grade unknown, however, organ-confined per Veteran's recollection.  It was the examiner's opinion that there was insufficient evidence      to suggest that his prostate cancer was advancing.  His PSA had fluctuated over     the years.  The rise in PSA of 1/100 of a point may reflect laboratory error.  The variances in PSA were further complicated by the fact that these had been done at different laboratories over the years.  Serial monitoring of PSAs in the future may suggest a trend which suggests advancement of his prostate cancer, but the PSA might also remain unchanged.  In any event, there was no evidence on examination and interview to suggest that the rise in PSA had had any deleterious effect on his current physical health or functioning.  His treating physician was not pursuing treatment beyond "watchful waiting."  

The Veteran underwent a VA prostate cancer Disability Benefits Questionnaire examination (DBQ) on January 7, 2013.  It was noted that he had been diagnosed   with adenocarcinoma of the prostate and treated with radical retropubic prostatectomy on May 22, 1996, in Fairfax Hospital, Falls Church, Virginia (PSA 4.8, Gleason 6 reported).  He had not had any other treatment since that time.  He was followed regularly with PSAs by an outside doctor.  The disease was in remission.  It was  noted that the Veteran had voiding dysfunction, which was at least as likely as not   due to prostate cancer surgery.  The voiding dysfunction did not cause urine leakage or require the use of an appliance, but did cause increased urinary frequency and signs or symptoms of obstructed voiding.  In terms of frequency, the examiner noted the Veteran had a daytime voiding interval between two and three hours.  In terms of obstruction, the examiner noted slow or weak stream, but it was not markedly slow or weak.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  The examiner cited an October 2012 PSA of less than 0.1 ng/mL.  The examiner provided an opinion that it is less likely as not that the Veteran's prostate cancer has shown clinical evidence of recurrence.  The examiner stated      that the Veteran's prostate cancer is in biochemical remission based on PSA labs.     The phrase "medically considered an active cancer" is not clear to this examiner and thus the opinion is as stated.  The rationale was that there is insufficient evidence to support that the Veteran's prostate cancer is biochemically active based on his PSA tests.  PSA values that rise over time indicate biochemically active prostate cancer, which is not evident in the Veteran's labs below.  The listed PSA values from the VA which are available from 2002 and 2012 show < 0.1 ng/ml, which is consistent with biochemical remission.  The examiner also noted that the Veteran's outside PSA values also did not show a consistent rise in value over time and that there was some variability in the Veteran's labs, which were performed outside the VA laboratory; however, this variability did not show a rising trend of PSA values over time.  Therefore, there was insufficient evidence to support that the prostate cancer is biochemically active.  The January 2013 VA examiner noted that the Veteran expressed his strong opinion that his cancer is active and requested that the rater consider consulting with an expert in prostate cancer (a urologist) to address his appeal.

VA sought another medical opinion that was provided in May 2013. The examiner cited PSA values from Bend Urology Associates and the determination made in     an August 2012 treatment record from that facility, which indicated that given        the overall pattern of the Veteran's PSAs over the last several years, as well as his reported pathology, it was extremely unlikely that he had any clinically significant recurrence of his prostate cancer.  The examiner stated that there was no recurrence of prostate cancer, which both the examiner and Bend Urology Associates agreed on, such that there were no current conflicting opinions requiring an opinion by a urologic oncology specialist.  The examiner also stated that according to the notes, the Veteran's treatment consisted of radical prostatectomy in 1996 and that he had had no further treatment for prostate cancer.  The examiner further stated that there was no recurrence of prostate cancer; that after a brief period in 2010 where his PSA level appeared to be rising, the PSA level subsequently dropped back down and had remained low for over a year; and that the Bend Urology Associates stated that it was "extremely unlikely" that he had any clinically significant recurrence of his prostate cancer.  

The Veteran underwent a prostate cancer DBQ in June 2014, at which time it was noted he was diagnosed with prostate cancer in 1996 with elevated PSA; that he underwent a radical prostatectomy at that time, with no additional treatment; and that since then he had been followed by serial PSAs.  The Veteran reported that in 2010, his PSA rose to around 2 and at that time radiation therapy was entertained by urology, but the Veteran wanted to wait to see if the PSA would decline, which it did.  Currently, urology considered his disease to be in remission with no further treatment recommendations.  The examiner noted that the Veteran had voiding dysfunction as a result of the radical prostatectomy.  The voiding dysfunction did not cause urine leakage or require the use of an appliance, but it did cause increased urinary frequency in the form of a daytime voiding interval between two and three hours and nighttime awakening to void two times.  The voiding dysfunction also caused signs or symptoms of obstructed voiding, namely slow stream, which was not marked.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  There was no renal dysfunction due to the condition.  The examiner noted that PSA was less than 0.1 and stable for the last two years.      It was also noted that the Veteran continued to insist that his disease was active, despite evidence to the contrary, and was very unhappy with being called to the examination.  

The Board remanded the claim in November 2016 in order to schedule the Veteran     for a VA examination.  He underwent a prostate cancer DBQ on December 28, 2016.  It was noted that he was followed regularly with yearly PSAs by an outside doctor and that he believed they had been stable and low for years.  The Veteran reported a slight increase in PSA values around 2010, however with further monitoring, the values began decreasing and have remained low.  He described worsening urinary symptoms, specifically urinary urge and stress incontinence that seemed to have gotten worse in the past few years.  The examiner noted that the voiding dysfunction caused urine leakage and required absorbent material which must be changed more than four times per day; caused increased urinary frequency with daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 times; and caused signs or symptoms of obstructed voiding, to include weak stream (though not markedly weak) and decreased force of stream (though not markedly decreased). The use of an appliance was not needed and there were no other obstructive symptoms.  The examiner noted that the Veteran did not have a history of recurrent symptomatic urinary tract infections.  The Veteran did not have any other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer and   there was no renal dysfunction due to the condition.  PSA values were provided 
by the examiner, who noted in the remarks section that they were consistent with biochemical remission.  The examiner further noted that there are variations in values due to variations among different labs; however, overall, the PSAs have been stable and low, consistent with biochemical remission.  The examiner also noted that the Veteran's prostate cancer impacted his ability to work because he required absorptive diapers and flexible and easy access to a bathroom.  

The preponderance of the evidence supports the assignment of a 10 percent rating for the prostate disability effective February 24, 2011, the date on which the Veteran first reported nocturia one to two times when seeking private treatment.  See record from Bend Urology Associates.  The preponderance of the evidence     also supports the assignment of a 20 percent rating for the prostate disability as of August 26, 2016, the date on which the Veteran testified competently and credibly that he was voiding between every hour and every two hours on a daily basis.  

Prior to February 24, 2011, the preponderance of the evidence is against the assignment
of a compensable rating for the prostate disability, because the evidence does not show the Veteran had urinary frequency with daytime voiding interval between 2-3 hours or awakening to void 2 times per night.  Rather, the Veteran consistently denied urinary urgency, urinary frequency, and nocturia when seeking private treatment prior to February 24, 2011. See records from Bend Urology Associates dated May 2008, August 2008, August 2009, January 2010, July 2010 and October 2010; see also November 2008 VA primary care outpatient note.  The evidence dated prior to February 24, 2011 also does not show the Veteran had marked obstructive voiding symptomatology, such as hesitancy, slow or weak stream, or decreased force of stream.  Rather, the Veteran denied urinary hesitancy during a November 2008 VA primary care outpatient visit and the evidence is devoid of reference to complaint of issues related to urinary stream.  In sum, the evidence of record prior to February 24, 2011 does not support the assignment of the next highest (10 percent) rating and only   a noncompensable rating is warranted.  

The preponderance of the evidence is against the assignment of a rating in excess    of 10 percent for the prostate disability between February 25, 2011 and August 25, 2016, because the evidence does not show the Veteran had urine leakage requiring the wearing of absorbent materials that must be changed less than 2 times per       day.  Rather, the Veteran denied any incontinence prior to August 2012, when         he reported mild stress incontinence but denied the use of a pad.  See record from   Bend Urology Associates.  The Veteran again denied the need for a pad in private treatment records dated in August 2013, and it was not until February 2014, when he was seen at Bend Urology Associates, that he was wearing a mildly damp pad and subsequently requested ultra thin pads for leaking from VA, at which time he noted his dribble was minimal.  These findings do not more nearly approximate the need to wear absorbent materials that needed changing less than twice a day.  In fact, the Veteran testified in August 2016 that he only went through one pad a day.  There is also no evidence between February 25, 2011 and August 25, 2016 that the Veteran's prostate disability, was manifested by urinary frequency with daytime voiding interval between 1-2 hours or awakening to void 3-4 times per night.  Rather, during the January 2013 DBQ, the Veteran reported a daytime voiding interval between two and three hours, and during the June 2014 DBQ, he reported    a daytime voiding interval between two and three hours and nighttime awakening    to void two times.  In sum, the evidence of record between February 25, 2011 and August 25, 2016 does not support the assignment of the next highest (20 percent) rating and only a 10 percent rating is warranted during this timeframe.  

The preponderance of the evidence is also against the assignment of a rating in excess of 20 percent for the prostate disability between August 27, 2016 and December 27, 2016 because there is no evidence the Veteran had urinary frequency with daytime voiding interval less than 1 hour, or that he awakened to void 5 or more times per night, or that he had urine leakage requiring the wearing of absorbent materials that must be changed 2-4 times per day.

Finally, the 60 percent rating assigned as of December 28, 2016 is the maximum rating assignable for voiding dysfunction.  To warrant a higher rating, the evidence must show the Veteran's cancer is active.  While the Veteran has alleged that his cancer in active in light of PSA testing, the VA examiners have explained why his cancer is not classified as active and why it is considered in remission. The opinions considered the private treatment records as well as the Veteran's assertions that his cancer is active.  As the opinions were provided following review of the claims file and examination of the Veteran they are afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Although the Veteran believes his cancer should be considered active, he has not shown that he has medical training sufficient to render an opinion on such a medical matter.  In this regard, the presence of cancer requires medical testing and expertise to determine.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.  Accordingly, a higher rating under Diagnostic Code 7528 pertaining to active cancer, is not warranted at any time during the course of the appeal.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the assignment of evaluations for the prostate disability in excess of those already assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski,    1 Vet. App. 49, 55-56 (1990).


ORDER

For the period of the claim prior to February 24, 2011, a compensable rating for the prostate disability is denied.  

From February 24, 2011 to August 26, 2016, a rating of 10 percent, and no higher, is granted for the prostate disability, subject to the rules and regulations governing the payment of VA monetary benefits. 

From August 26, 2016 to December 28, 2016, a rating of 20 percent, and no higher, is granted for the prostate disability, subject to the rules and regulations governing the payment of VA monetary benefits. 

From December 28, 2016, a rating in excess of 60 percent for the prostate disability is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


